Citation Nr: 1221710	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  He died in December 1997.  The appellant is his widow.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2010, the Appellant and her daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In February 2011, the Board remanded this issue for additional evidentiary development.  In February 2012, the Board sought an expert medical opinion which was received in March 2012 and is associated with the claims file.  The case has now been returned to the Board for further appellate review.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Appellant's claim.  Review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The record confirms that the Veteran served 13 months on foot in the Republic of Vietnam and is presumed to have been exposed to herbicides during service.  

2.  The Veteran died in December 1997.  The Veteran's death certificate listed the immediate cause of death as a bowel perforation due to septic shock/liver failure due to gangrene of the hand, with the underlying causes of end stage renal failure and lupus.  

3.  At the time of the Veteran's death, service connection was not in effect for any disability and the persuasive evidence of record demonstrates a disease or injury which caused or contributed to the Veteran's death was not incurred in or aggravated by service, nor may such be presumed.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2007 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for service connection for cause of the Veteran's death, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  The March 2007 letter did not specifically provide the appellant notice of the Veteran's service-connected disabilities, or lack thereof, at the time of his death.  However, a February 2011 letter issued subsequent to the rating decision on appeal provided notice that service connection was not in effect for any disability at the time of the Veteran's death, and also advised the appellant of other notice requirements as delineated in Hupp.  After issuance of the February 2011 letter, and opportunity for the appellant to respond, the November 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, a private medical opinion from Dr. M., VA medical opinions, literature submitted by the Appellant concerning use of Agent Orange in Vietnam and symptoms and diseases associated with Agent Orange exposure, and statements and testimony of the Appellant. 

The VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as arthritis, primary anemia, cardiovascular-renal disease including hypertension, systemic lupus erythematosus, and peptic ulcers, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  There are other diseases which may be presumed to be incurred in service due to herbicide exposure but lupus is not on that list.  Id.

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.  Hypertension is not considered ischemic heart disease.  Id.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 
II.  Analysis

As reflected on his death certificate, the Veteran died in December 1997 from a bowel perforation due or as a consequence of septic shock/liver failure and gangrene of the hand, with underlying causes of end stage renal failure and lupus.  

The Appellant contends that the Veteran's Agent Orange exposure during service ultimately caused or contributed to one of the numerous medical conditions diagnosed during his lifetime, which she contends ultimately caused or contributed to the cause of his death.  

Review of the record confirms that the Veteran was presumed to be exposed to Agent Orange for 13 months during service in Vietnam.  At the time of the Veteran's death, service connection was not in effect for any condition diagnosed during his lifetime.  

The Veteran's service treatment records are completely negative for any findings or diagnoses of a bowel perforation, septic shock/liver failure, gangrene, end stage renal failure, or lupus.  

Post service, private medical records show that physical examination in January 1976, more than 6 years following the Veteran's separation from service, was unremarkable with the exception of obesity.  The Veteran's blood pressure was 128/80.  The Veteran's personal medical history was unremarkable.  

In April 1980, it was noted that the Veteran had been in excellent health until approximately 2 weeks prior when he noticed the gradual onset of anorexia, lethargy and weakness.  Physical examination 1 week prior was unremarkable with the exception of elevated blood pressures, a questionable finding of conjunctivial pallor, and a complete routine blood count which showed pancytopenia.  The Veteran was diagnosed with anorexia, lethargy, weight loss by history, and anemia.  He was advised to seek inpatient treatment for further diagnostic evaluation.  

The Veteran was admitted for a private inpatient evaluation in April 1980.  Gastrointestinal symptoms and any previous exposure to noxious chemicals, wild animals, or travel outside of his present environment were denied.  Sensory, motor, and cerebellar functions were grossly normal.  An electrocardiogram showed left axis deviation and nonspecific ST-T wave changes.  Lab results revealed a diagnosis of probable systemic lupus erythematosus characterized by positive antinuclear antibodies, anemia, decreased creatinine clearance, proteinuria, and elevated creatinine and BUN.  

In May 1980, the Veteran was re-admitted for further diagnostic evaluation of his apparent renal disease.  Discharge diagnoses included lupus nephritis characterized by mesangioproliferative glomerulonephritis and interstitial tubular proliferative disease, chronic renal insufficiency secondary to lupus nephritis, and hypertensive cardiovascular disease.  In May 1981, the Veteran developed end stage renal disease secondary to lupus.  

Prior to his death in December 1997, a December 1991 private treatment record stated that the Veteran's chronic anemia was secondary to lupus.  In December 1993, the Veteran was diagnosed with osteomyelitis.  In December 1985, he was diagnosed with congestive heart failure.  In November 1997, Dr. G.H. noted that he was suspicious of ischemic heart disease given the Veteran's history and baseline of hypertension.  

In March 2007, a statement received from Dr. M., a private nephrologist, opined that the Veteran's lupus may have been associated with his exposure to Agent Orange during service.  Unfortunately, Dr. M. was unresponsive to the Appeals Management Center's (AMC) written requests in February and April 2011 for supporting rationale for his March 2007 conclusion. 

In November 2010, the Appellant and her daughter, F.B., testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  The Appellant asserted that the Veteran had been diagnosed with many medical conditions, allegedly unrelated to lupus, which may have been eligible for presumptive service connection due to Agent Orange exposure during service, to include anemia, arthritis, renal disease including hypertension, peripheral neuropathy, and ulcers.  The Appellant asserted that all diagnoses during the Veteran's lifetime ultimately lead to his death because his whole body seemed to completely break down.  She recalled that the Veteran first became ill sometime during the 1970s when his hair slowly started to fall out and he awoke with a fever, chills, and was unable to move.  It was reportedly at that time that doctors discovered that something was going on.  She asserted that notation of positive anti-nuclear antibodies in a May 1980 discharge summary, which pertained to diagnosis of lupus, showed that military service caused such diagnosis.  She stated that the Veteran took handfuls of medication each morning for his various medical problems and his body eventually wore out from the wear and tear.  The Veteran's daughter testified that there was more to the Veteran's death than merely what was written on his death certificate.  The Appellant stated that she was confused because the Veteran was diagnosed with many of the health conditions that may be eligible for presumptive service connection due to Agent Orange exposure during service.

In accordance with the Board's February 2011 remand, a VA medical opinion was obtained in September 2011 concerning the etiology of the Veteran's lupus and whether such diagnosis may be related to exposure to Agent Orange during service or may otherwise be related to any incident of his military service.  Following review of the claims folder, the examiner noted that the onset of the Veteran's systemic lupus erythematous (SLE) did not occur during service or shortly thereafter.  She stated that the preponderance of the medical literature has not shown a causal relationship between exposure to Agent Orange and diagnosis of SLE.  She stated that SLE is an inflammatory multisystem disorder of unknown etiology that occurs in many unfortunate people with no known exposure to Agent Orange.  Thus, the September 2011 VA examiner opined that it is less likely as not that the Veteran's SLE was caused by his exposure to Agent Orange during military service.  

In February 2012, the Board requested an expert medical opinion to determine whether the medical evidence of record supported a diagnosis of ischemic heart disease at any time since the Veteran's discharge, and if so, whether it may have caused or contributed substantially or materially to cause the Veteran's death.  In a March 2012 opinion, following review of the Veteran's extensive medical records,  a VA cardiologist found no support for a diagnosis of ischemic heart disease.  He stated that none of the records showed evidence for a myocardial infarction; either acute or old, and there were no records of a cardiac stress test or a coronary angiogram.  Thus, he opined that it is not at least as likely as not that ischemic heart disease caused or contributed substantially or materially to cause the Veteran's death, combined to cause death, or aided or lent assistance to the production of his death. 

On this record, the Board finds the persuasive evidence of record demonstrates that a disease or injury which caused or contributed to the Veteran's death was not incurred in or aggravated by service.

Although the March 2007 statement from Dr. M. speculated that the Veteran's lupus may be related to his exposure to Agent Orange during service, the Board finds this statement to be inadequate and of no probative weight as it is merely speculative and no supporting rationale was provided for such conclusion  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

Thus, the only evidence of record supporting the appellant's claim are her and her daughter's various lay assertions.  Although she is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The appellant, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating the Veteran's post-service diagnoses to his in-service exposure to Agent Orange or to any other incident of his military service.  Thus, in the absence of documented medical evidence or other indicia to corroborate her contentions, her credibility as to this matter is suspect, and her contentions are of minimal probative value.

The Board acknowledges the Appellant's assertions and submissions of medical literature and VA regulations and materials pertaining to presumptive service connection for certain disabilities under 38 C.F.R. §§ 3.307 and 3.309, however, there is simply no evidence that the Veteran was diagnosed with any presumptive disorder, to include anemia, peptic ulcers, peripheral neuropathy, or cardiovascular renal disease to include hypertension within 1 year of separation of military service or within 1 year of his last exposure to Agent Orange during service, nor is there any evidence of record relating such diagnoses to any incident of the Veteran's military service or to the cause of his death.  As noted, SLE is not a presumptive disease found on the basis of exposure to herbicides.

The law is clear that the record must show that a disorder or disease incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  Given the absence of such evidence in this case, service connection for cause of the Veteran's death is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


